DETAILED ACTION
The application has been made of the record and currently claims 1 – 7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 and 1/10/2020 has been accepted and is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "sealing element" in lines 6 - 7.  There is insufficient antecedent basis for this limitation in the claim.
	To proceed with examination, it is interpreted that Claim 3 was meant to be dependent of Claim 2 to meet this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maimets (U.S. Patent No. 9,052,051) in view of Kolar (U.S. Patent No. 4,685,704).
Claim 1, Maimets discloses a sealing inner sleeve for inserting into pipes with a welded joint, comprising: 
Two bent-round steel sleeves (considered as 1 in Fig. 10; see Col. 2, Lines 52 – 54)) connected with each other via an intermediate webbing (considered as the combination of 13 and 15 in Fig. 10) and arranged at a distance from one another, 
Said bent-round sleeves being one of: 
frustoconical or substantially cylindrically (see Fig. 10), 

an arresting device arranged in each of these overlapping areas (see annotated Fig. 10 below)
and a deformable jacket tube (considered as a “membrane” and shown as 5 in Fig. 10) but does not explicitly disclose the sleeve as being unconnected with one another.
However, Kolar discloses a similar sealing inner sleeve for inserting into pipes with a welded joint, comprising: 
two bent-round sleeves (considered as “expanding collar” in Fig. 1), 
said bent-round sleeves being one of: 
frustoconical or substantially cylindrically,
the two sleeves being unconnected with each other (see Fig. 1 where the “collars” are not connected to each other), 
and a deformable jacket tube (considered as a “cuff”; see annotated Fig. 1 below) in which the two sleeves are arranged at a distance from one another.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the sealing sleeves of Maimets to be formed as two spaced sleeves at either end of one another as Kohler has taught that two unconnected and spaced sleeves provide the sealing functionality to a pipe with a weld without an intermediate connection since the sleeves press against the ribs at the ends of the jacket tube causing the sealing surface of the ribs to press firmly against the pipe wall (see Col. 2, Lines 14 – 18). 

Claim 2, Maimets further discloses:


Claim 4, Maimets further discloses:
Sealing inner sleeve according to claim 1, wherein the two sleeves are bent-round in the form of a truncated cone and are arranged in such a way that smaller openings of the sleeves are located opposite of each other (it is interpreted that the two sleeves would be capable of preforming this function, therefore it meets the limitation).

Claim 5, Maimets further discloses:
Sealing inner sleeve according to claim 1, wherein the jacket tube is formed as a wound jacket tube with areas overlapping in the circumferential direction of the jacket tube.
It is interpreted that the “membrane” of Maimets meets this limitation since Maimets discloses in the method step of claim 10 that “applying a resilient sealing membrane around the core” is interpreted that the “membrane” is wrapped “around” the “core” and not “slid” over the core as one piece.

	Claim 6, Maimets further discloses:
Sealing inner sleeve according to claim 1, wherein the jacket tube merely covers a part of the two sleeves so that the two sleeves partly protrude out of the jacket tube with outer free end areas (see annotated Fig. 11 below) thereof located in an area of a larger opening of the truncated cone (see annotated Fig. 10 below).
	
7, Maimets further discloses:
Method for placement of the sealing inner sleeve according to claim 1 into a pipe, but is silent on how it is installed. However, the method for installing a sleeve at a damaged location using an airbag is known. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a method of the following steps: 
arranging the sealing inner sleeve on an inflatable air cushion of an offset packer, traversing the offset packer in a pipe to a damaged location thereof, 
centrally positioning the sealing inner sleeve at the damaged location, 
filling the air cushion for expanding the sealing inner sleeve at the damaged location until abutment of the sealing inner sleeve at an interior circumference of the pipe, 
and venting of the air cushion and removing the offset packer from the pipe. 
It is inherent that one of ordinary skill in the art would be required to use these steps to install the apparatus since inflating an airbag within a sleeve to expand the sleeve within the pipe at a damaged location is known (see Col. 3, Lines 32-39). 

    PNG
    media_image1.png
    759
    582
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    629
    850
    media_image2.png
    Greyscale

Claim 1, 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Voller (GB 2,038,976) in view of Graf (U.S. Patent No. 9,574,695).
Claim 1, Voller discloses a sealing inner sleeve for inserting into pipes, comprising: 
two bent-round sleeves (considered as “spring rings”; see annotated Fig. 2 below), said bent- round sleeves being one of: 
frustoconical or substantially cylindrically, 
the two sleeves being unconnected with each other (see Fig. 2 where the “spring rings” are not connected to each other), 
wherein the sheets of the sleeves include free ends that overlap in overlapping areas in circumferential directions thereof (it is interpreted that a ring that expands would meet this limitation because if it was not overlapping, it would not be able to expand; see claim 3),  	

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the “spring ring” of Voller with the provision of an “arresting device” to provide the added functionality of holding the “spring ring” in its expanded state since Graft has taught that it is known that “expandable rings” are made of steel sheets and comprise “arresting devices” to provide the added functionality of retaining the “expanding ring” in its expanded state (see Col. 1, Lines 51 – 54). In further regards to the “expandable ring” made of steel sheets, in reference DE4401318, Mauz et al. teaches that the “expandable ring” (considered as a “hollow cylindrical gasket” shown as 1 in Fig. 1) is made of steel sheets (see Col. 1, Lines 37 – 39 of 318’) since steel sheets are known as being a “springy-elastic material” (see paragraph 0026 of the translated document). 

	Claim 2, Voller further discloses:
Sealing inner sleeve according to claim 1, further comprising a tubular sealing element (see annotated Fig. 2 below) covering the jacket tube (see annotated Fig, 2 below).
	
	Claim 3, as best understood, Voller further discloses:
Sealing inner sleeve according to claim 2, further comprising annularly extending sealing ribs arranged in an area of opposite free ends at an outer circumference of one of: 


    PNG
    media_image3.png
    748
    1109
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679